DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in the written description of figure 1, reference is made to "10," but only a "10b" exists in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "10b".  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 2, the limitation "a plurality of test switches for turning on or turning off the plurality of test switches, respectively" is indefinite because it seems that the applicant is claiming that switches turn themselves on and off or that there are two sets of switches, one of which has not been properly introduced and/or was using the same name as a separate element.  Claim 3 inherits this deficiency, which renders "test switch" in that claim similarly indefinite.

	Regarding claim 4, the limitation "according to the turn-on and turn-off of the connection switch" is indefinite because it is not written in concise, idiomatic English.  The examiner could not make a reasonable interpretation of this claim for purposes of examination.

	Regarding claim 11, this claim is indefinite because the preamble references a plurality of ground lines while the body references only one ground line.  The examiner assumes for the purposes of examination that the applicant meant to reference a plurality of ground lines in the body consistent with the other of the independent claims.  Claims 12-15 inherit this deficiency.

	Regarding claim 12, this claim is indefinite because it seeks to reintroduce a step that already was introduced and additionally introduce a new step that is the inverse of a step already introduced, but might simply be a typographical error or mistranslation of the original specification.  The examiner could not make a reasonable interpretation of this claim for purposes of examination.

	Regarding claims 13 and 14, these claims also appear to reintroduce a step that already was introduced previously.  Additionally, the entire claims are not in concise, idiomatic English--perhaps a machine translation of the foreign-language specification--and require comprehensive amendment in order to be examined on the merits.

	Regarding claim 14, this claim appears to reintroduce a step that was introduced previously.

	No prior art rejections are made of record at this time.

Allowable Subject Matter

Claims 1 and 5-10 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2016/0245854 to Vangool et al., which discloses a two-wire resistance terminated ground check having two conductors, two grounds, and a switch, but lacking a plurality of connection switches connected to the ground node and the other end of the plurality of test lines, respectively and a determination unit for determining whether the plurality of ground lines are disconnected by detecting voltages of the plurality of test nodes;
	United States Patent App. Pub. No. 2014/0092500 to Givelin et al., which discloses a ground loss monitoring circuit and integrated-circuit comprising the same having two reference nodes, a plurality of transistors, and microprocessors, but lacking a plurality of connection switches connected to the ground node and the other end of the plurality of test lines, respectively and a determination unit for determining whether the plurality of ground lines are disconnected by detecting voltages of the plurality of test nodes; and
	United States Patent No. 5,508,872 to Khoo et al., which discloses a circuit for ground fault detection and switching having multiple grounds and transistors, but lacking a plurality of connection switches connected to the ground node and the other end of the plurality of test lines, respectively and a determination unit for determining whether the plurality of ground lines are disconnected by detecting voltages of the plurality of test nodes.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A multi ground line disconnection inspection device as a device for inspecting whether a plurality of ground lines that are connected to a ground node of an electronic control device are disconnected, comprising . . . a plurality of connection switches connected to the ground node and the other end of the plurality of test lines, respectively; . . . and a determination unit for determining whether the plurality of ground lines are disconnected by detecting voltages of the plurality of test nodes," and
	in claim 8, "An electronic control device, comprising . . . a plurality of connection switches connected to the ground node and the other end of the plurality of test lines, respectively; . . . and a determination unit for determining whether the plurality of ground lines are disconnected by detecting voltages of the plurality of test nodes,"
	in combination with all other limitations.

Claims 5-7 and 9-10 are allowed as being dependent on claims 1 and 8, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        
6/3/2022